DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/21 has been entered.

Examiner’s Note
3.	The Office has relied upon national phase publication US 2014/0326987 A1 as the English equivalent of WIPO publication WO 2013/081315 A1 (herein referred to as “Park et al.”).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Express (RN 1628071-78-2).
	The database discloses the following compound:

    PNG
    media_image1.png
    126
    265
    media_image1.png
    Greyscale

such that X = S, a = 1, b = c = 0, L1 = single bond, Ar1 = C6 aryl group (phenyl), and R1 = halogen (bromine) of Applicant’s Formulae 1 and 3; Ar1 = Applicant’s Formula A-2 (with Q5-9 = CH).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/081315 A1).
Park et al. discloses compounds of the following form:

    PNG
    media_image2.png
    286
    356
    media_image2.png
    Greyscale

([0046]) where R1-10 = hydrogen (or other substituent) and any two adjacent groups of R1-10 can be linked together to form a fused ring ([0047]-[0050]); for example, R7-8 can be “linked together to form a benzene ring” ([0051]).  An embodiment is disclosed:

    PNG
    media_image3.png
    260
    315
    media_image3.png
    Greyscale

(page 53).  However, Park et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the nature of the condensed heterocyclic group.  Nevertheless, it would have been obvious to modify 3-25 as disclosed by Park et al. (above) such that it fully corresponds to Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves change in position of the fused benzene ring (dotted box), producing a positional isomer that can 1 = single bond, Ar1 = C4 heterocyclic group substituted by C6 aryl group (phenyl-substituted pyrimidinyl), X = S, c = 1, R3 = C12 aryl group (biphenyl), and a = b = 0 of Applicant’s Formulae 1 and 3; Ar1 = Applicant’s Formula A-2 (with Q5 = Q9 = N, Q7 = hydrogen, Q7 = CH, and Q6 = Q8 = CRe (with Re = C6 aryl group (phenyl))).
	Kim et al. discloses the following organic electroluminescent (EL) device for the construction of OLED displays ([0043]-[0044]):

    PNG
    media_image4.png
    520
    568
    media_image4.png
    Greyscale

(Fig. 1); its inventive compounds serve as host material in the light-emitting layer (formed via solution methods such as spin coating) ([0037], [0041]).  Dopant materials include phosphorescent-based emitters ([0209], [0229]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Park et al. (WO 2013/081315 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    286
    356
    media_image2.png
    Greyscale

([0046]) where R1-10 = hydrogen (or other substituent) and any two adjacent groups of R1-10 can be linked together to form a fused ring ([0047]-[0050]); for example, R7-8 can be “linked together to form a benzene ring” ([0051]).  An embodiment is disclosed:

    PNG
    media_image5.png
    340
    408
    media_image5.png
    Greyscale

(page 53).  However, it is the position of the Office that neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAY YANG/Primary Examiner, Art Unit 1786